United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-777
Issued: January 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 8, 2011 appellant filed a timely appeal from merit decisions of the Office of
Workers’ Compensation Programs (OWCP) dated September 7 and 16, 2010 denying his
occupational disease claim and a January 14, 2011 nonmerit decision denying his request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that his right carpal tunnel syndrome
was sustained in the performance of duty, causally related to factors of his federal employment;
and (2) whether OWCP properly denied his request for further merit review under 5 U.S.C.
§ 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 1, 2009 appellant, then a 49-year-old cook supervisor, filed an
occupational disease claim alleging that his right carpal tunnel syndrome was due to repeated
grasping and typing required in his duties. He first became aware of the condition on
November 4, 2008, but did not realize it was employment related until January 7, 2009.
By letter dated September 17, 2009, OWCP advised appellant as to the factual and
medical evidence required to support his occupational disease claim.
On September 24, 2009 OWCP received a November 4, 2008 electromyography (EMG)
test from Dr. Angelo Sermas, an examining Board-certified neurologist, who diagnosed bilateral
median neuropathies with the left being more affected than the right. Dr. Sermas related that the
findings from the EMG report were “consistent with a potential clinical diagnosis of bilateral
carpal tunnel syndrome.”
By decision dated October 21, 2009, OWCP denied appellant’s claim on the grounds that
he failed to establish fact of injury.
In a January 29, 2010 progress note, Dr. Todd E. Siff, a treating Board-certified
orthopedic surgeon with a hand subspecialty certification, reviewed diagnostic tests and provided
physical findings. Appellant related symptoms of tingling, numbness and pain in his right hand.
Dr. Siff related that a recent EMG study was consistent with a diagnosis of right carpal tunnel
syndrome. He also noted that appellant’s left carpal tunnel condition had been accepted as
employment related. Dr. Siff noted that appellant attributed the right carpal tunnel condition to
his employment, which Dr. Siff found was entirely possible.
On August 11, 2010 appellant requested reconsideration and submitted January 8 and
February 1, 2010 reports from Dr. Siff diagnosing right carpal tunnel syndrome. Dr. Siff
reported that appellant had right hand pain, tingling and numbness. He reiterated that appellant’s
left carpal tunnel syndrome had been approved as employment related. Dr. Siff stated that
appellant’s right hand symptoms in 2008 were very similar to those experienced in the accepted
left carpal tunnel syndrome claim. In both the January 8 and February 1, 2010 reports, he related
appellant’s belief that the right carpal tunnel condition was employment related based on the
acceptance of his left carpal tunnel condition as employment related.
By decisions dated September 7 and 16, 2010, OWCP accepted that fact of injury was
established. However, it found the medical evidence insufficient to establish that the diagnosed
right carpal tunnel syndrome was causally related to appellant’s employment.
On October 7, 2010 appellant requested reconsideration.
By decision dated January 14, 2011, OWCP denied reconsideration.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
2

within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific conditions for which compensation is claimed are causally
related to the employment injury.2 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.4 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.7 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS -- ISSUE 1
Appellant attributed his right carpal tunnel syndrome to the repetitive typing and grasping
duties required in his position. OWCP accepted the occurrence of the identified employment
factors, but denied his claim on the grounds that he failed to submit rationalized medical
evidence establishing a causal relationship between the diagnosed medical condition and the
identified work factors. The issue to be resolved is whether the medical evidence is sufficient to
establish a causal relationship.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

See S.P., 59 ECAB 184, 188 (2007); M.V., Docket No. 10-1169 (issued December 17, 2010).

5

Roy L. Humphrey, 57 ECAB 238, 241 (2005).

6

A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB 642 (2006); Y.J., Docket No. 08-1167 (issued
October 7, 2008).
7

Michael S. Mina, 57 ECAB 379 (2006); J.J., Docket No. 09-27 (issued February 10, 2009).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 3.

3

In support of his claim, appellant submitted reports and progress notes from Dr. Siff who
diagnosed right carpal tunnel syndrome based on an EMG study and physical findings. In both
his January 8 and 29, 2010 reports, Dr. Siff noted that an EMG study was consistent with the
diagnosis of right carpal tunnel syndrome, which he attributed to appellant’s employment. He
noted that appellant’s left carpal tunnel condition had been accepted as employment related. In
addition, Dr. Siff related that the symptoms appellant was experiencing with his right hand were
very similar to those he had experienced with the employment-related left carpal tunnel
condition. However, he did not specifically attribute appellant’s right carpal tunnel syndrome to
specific work factors. Dr. Siff’s reports lack sufficient medical reasoning explaining how
appellant’s work activities as a cook supervisor contributed to or aggravated his right carpal
tunnel condition and, thus, are of limited probative value on the issue of causal relationship.9
Appellant also submitted the results of a November 4, 2008 EMG study diagnosing
bilateral median neuropathies with the left being more affected than the right. The EMG study,
however, does not address causation and thus is of little probative value.10
An award of compensation may not be based on surmise, conjecture or speculation.11
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.12 The fact that a condition manifests itself or worsens during a
period of employment13 or that work activities produce symptoms revelatory of an underlying
condition14 does not raise an inference of causal relationship between a claimed condition and an
employment incident.
The Board finds that the medical evidence of record does not provide a fully-rationalized
medical opinion explaining how the established work-related duties caused or aggravated the
claimed right carpal tunnel condition. Appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

9

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Mary E. Marshall, 56 ECAB 420 (2005)
(medical reports that do not contain rationale on causal relationship have little probative value); F.T., Docket No.
09-919 (issued December 7, 2009).
10

See K.W., 59 ECAB 271 (2007); Ellen L. Noble, 55 ECAB 530 (2004).

11

D.D., 57 ECAB 734 (2006); Paul E. Thams, 56 ECAB 503 (2005); E.J., Docket No. 09-1481 (issued
February 19, 2010).
12

Sandra D. Pruitt, 57 ECAB 126 (2005); W.D., Docket No. 09-658 (issued October 22, 2009).

13

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393 (1960).

14

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155 (1960).

4

LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,15
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.16 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.17 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.18
ANALYSIS -- ISSUE 2
In his October 7, 2010 request for reconsideration, appellant asked only that his case be
reviewed. He did not allege or demonstrate that OWCP erroneously applied or interpreted a
specific point of law, or advance a relevant legal argument not previously considered by OWCP.
Appellant also did not submit any evidence with his reconsideration request. Consequently, he is
not entitled to further merit review of his claim under section 10.606(b)(1)-(3).19
The Board finds that OWCP did not abuse its discretion by denying his reconsideration.20
CONCLUSION
The Board finds that appellant failed to establish that his right carpal tunnel condition
was sustained in the performance of duty, causally related to factors of his federal employment.
The Board further finds that OWCP properly refused to reopen his claim for further review of the
merits pursuant to 5 U.S.C. § 8128(a).

15

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
16

20 C.F.R. § 10.606(b)(2). See Susan A. Filkins, 57 ECAB 630 (2006); J.M., Docket No. 09-218 (issued
July 24, 2009).
17
18

Id. at § 10.607(a). See Robert G. Burns, 57 ECAB 657 (2006); S.J., Docket No. 08-2048 (issued July 9, 2009).

Id. at § 10.608(b).
March 16, 2009).

See Tina M. Parrelli-Ball, 57 ECAB 598 (2006); Y.S., Docket No. 08-440 (issued

19

Id. at § 10.606(b)(1)-(3). See L.D., 59 ECAB 648 (2008); Desiderio Martinez, 55 ECAB 245 (2004).

20

See Susan A. Filkins, 57 ECAB 630 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 14, 2011 and September 16 and 7, 2010 are affirmed.
Issued: January 5, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

